Citation Nr: 1813133	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for additional dental disabilities, for compensation purposes.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1950 to November 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in February 2017 to insure due process.  This was accomplished and it has been returned for further appellate consideration.  

The Board notes that a claim of service connection for a dental disability for compensation purposes is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the agency of original jurisdiction (AOJ) adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of new and material evidence for service connection for a dental disability stems from an adverse determination by the AOJ, the dental issue addressed herein is limited to service connection for compensation purposes.  A June 2015 statement of the case (SOC) noted that the Veteran's claim for VA outpatient dental treatment was forwarded to the VA medical facility nearest to the Veteran's home.  See 38 C.F.R. § 17.161 (2017).  Therefore, referral of the issue for VA outpatient dental treatment is not required.  

The Board also notes that rating decisions dated in 1953 and 1955 established service connection for teeth numbered 2, 3, 4, 13, 18, 20, and 31.  The current claim is for service connection of additional teeth, for compensation purposes.  Moreover, in December 1955, the pertinent regulation regarding dental treatment was amended to require that a veteran seeking Class II eligibility had to apply for treatment "within one year after discharge or release, or by December 31, 1954."  This one-year limitation was first imposed by a 1957 statute which became effective on January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 Stat. 83, 112, 172 (1957).  This restricted Class II treatment to a one-time completion basis and required that the application for treatment be made within one year of release from service; these provisions are contained in the current law and regulations.  38 U.S.C. 1712(b)(1)(B) and (C) (2012); 38 C.F.R. § 17.161 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service connection for dental problems was denied by rating decision of November 2011.  The Veteran was notified of the denial that same month, but did not timely appeal the decision within one year of the November 2011 notice of the denial or submit any new and material evidence relevant to the claim within the appeal period.  

2.  Evidence submitted subsequent to the November 2011 denial of service connection for dental problems is duplicative and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the November 2011 decision of the RO, which denied service connection for additional dental disability, is not new and material; thus, the claim for service connection for this disability is not reopened, and the November 2011 RO decision is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2017.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The AOJ did not arrange for a VA medical examination.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service Connection Laws and Regulations

Outpatient dental services and treatment will be furnished only under specified circumstances.  38 U.S.C. § 1712(a)(1) (2012); 38 C.F.R. § 17.161 (2017).  A veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(a).  The significance of finding a noncompensable dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility). 

Replaceable missing teeth and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting (sustaining a sudden trauma); for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (Fed. Cir. 2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).  

Each defective or missing tooth and disease of the teeth and periodontal tissue is considered separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  38 C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and periodontal issues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis (e.g., a partial or full denture) will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

New and Material Evidence to Reopen the Claim

Service connection for a dental disorder for compensation purposes was previously denied by the RO in a November 2011 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the November 2011 rating decision that denied service connection for additional dental disabilities included the Veteran's STRs that showed that the Veteran had received dental treatment during service, rating decisions and notifications that demonstrated service connection for certain teeth, and records of dental treatment during the 1950s.  In support of his application to reopen the claim of service connection, the Veteran has submitted copies of these rating decisions, notifications and treatment records.  These are duplicates of documents previously of record.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for additional dental disabilities, for compensation purposes, has not been received.  As such, the requirements for reopening the claim are not met.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received to reopen the previously denied claim of service connection for additional dental disabilities, the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


